                   Case 20-12841-MFW             Doc 236       Filed 12/07/20         Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


 In re:                                                          Chapter 11

 YOUFIT HEALTH CLUBS, LLC, et al.,1                              Case No. 20-12841 (MFW)

                    Debtors.                                     (Jointly Administered)

                                                                 Re: Docket No. 229

                                       CERTIFICATE OF SERVICE

          I hereby certify that on December 4, 2020, I caused the CH Realty VII/R Orlando

Altamonte, L.L.C.’s Objection to Proposed Cure Amount and Reservation of Rights with Respect

to Notice of Potential Assumption and Assignment [Docket No. 229] to be served on the attached

service list in the manner indicated.

Dated: December 7, 2020

                                                                /s/ Megan E. Kenney
                                                                Megan E. Kenney (No. 6426)




1
  The last four digits of YouFit Health Clubs, LLC's tax identification number are 6607. Due to the large number of
debtor entities in these chapter 11 cases, for which joint administration has been requested, a complete list of the
debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A complete
list of such information may be obtained on the website of the proposed claims and noticing agent at
www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases is:
1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.



RLF1 24415360v.1
                                                 Case 20-12841-MFW                 Doc 236          Filed 12/07/20         Page 2 of 5
                                                                                Service List ‐ Via ECF and Email


Name1                      Name2                        Address1                     Address2          City           State Zip      Email


WILES & WILES LLP          VICTOR W NEWMARK,ESQ         800 KENNESAW AVE.,STE 400                      MARIETTA       GA    30060‐   BANKRUPTCY@EVICT.NET
                                                                                                                            7946
WINSTON & STRAWN LLP       MICHAEL T LEARY              333 SOUTH GRAND                                LOS ANGELES    CA    90071    MTLEARY@WINSTON.COM
                                                        AVE.,38TH FLOOR
YOUNG CONAWAY STARGATT &   JOSEPH M BARRY; ANDREW L     1000 NORTH KING ST                             WILMINGTON     DE    19801    JBARRY@YCST.COM;AMAGAZINER@YCST.COM;JMULVIHILL
TAYLOR LLP                 MAGAZINER;JOSEPH M                                                                                        @YCST.COM;BANKFILINGS@YCST.COM
LAW OFFICES OF KENNETH L   KENNETH L BAUM.ESQ           167 MAIN ST                                    HACKENSACK     NJ    07601    KBAUM@KENBAUMDEBTSOLUTIONS.COM
BAUM LLC
WESTERNBURG & THORNTON     STEVEN THORNTON                10440 N CENTRAL                              DALLAS         TX    75231    STEVE@MWTLAW.COM
PC                                                        EXPRESSWAY STE 800
BROWARD COUNTY ATTORNEY    SCOTT ANDRON,ASSISTANT         GOVERNMENT CENTER STE      115 SOUTH   FORT                 FL    33301    SANDRON@BROWARD.ORG
                           COUNTY ATTORNEY                423                        ANDREWS AVE LAUDERDALE
IURILLO LAW GROUP PA       CAMILLE J IURILLO;KEVIN L HING 5628 CENTRAL AVE                       ST PETERSBURG        FL    33707    CIURILLO@IURILLOLAW.COM;KHING@IURILLOLAW.COM

WOMBLE BOND DICKINSON      KEVIN J MANGAN               1313 NORTH MARKET ST.,STE                      WILMINGTON     DE    19801    KEVIN.MANGAN@WBD‐US.COM
(US)LLP                                                 1200
FERRY JOSEPH P.A.          RICK S MILLER,ESQ            824 MARKET ST.,STE 1000   P O BOX 1351         WILMINGTON     DE    19899‐   RMILLER@FERRYJOSEPH.COM
                                                                                                                            1351
BALLARD SPAHR LLP          LESLIE C HEILMAN;LAUREL D    919 N MARKET ST.,11TH                          WILMINGTON     DE    19801‐   HEILMANL@BALLARDSPAHR.COM;ROGLENL@BALLARDSPAH
                           ROGLEN                       FLOOR                                                               3034     R.COM
BALLARD SPAHR LLP          DAVID L POLLACK; LINDSEY     1735 MARKET ST.,51ST                           PHILADELPHIA   PA    19103=   POLLACK@BALLARDSPAHR.COM;
                           ZIONTS                       FLOOR                                                               7599     ZIONTSL@BALLARDSPAHR.COM
STARK & STARK PC           JOSEPH H LEMKIN,ESQ          P O BOX 5315                                   PRINCETON      NJ    08543    JLEMKIN@STARK‐STARK.COM

BIELLI & KLAUDER LLC       DAVID M KLAUDER,ESQ          1204 N KING ST                                 WILMINGTON     DE    19801    DKLAUDER@BK‐LEGAL.COM

MONZACK MERSKY BROWDER      RACHEL B MERSKY            1201 N ORANGE ST.,STE 400                       WILMINGTON     DE    19801    RMERSKY@MONLAW.COM
AND HOCHMAN PA
RICHARDS LAYTON & FINGER PA JOHN H KNIGHT;MARISA A     ONE RODNEY SQUARE         920 NORTH             WILMINGTON     DE    19801    KNIGHT@RLF.COM;TERRANOVAFISSEL@RLF.COM
                            TERRANOVA FISSEL                                     KING ST
KELLEY DRYE & WARREN LLP    ROBERT L LEHANE;MARK SCOTT 101 PARK AVE                                    NEW YORK       NY    10178    RLEHANE@KELLEYDRYE.COM;MASCOTT@KELLEYDRYE.COM;
                                                                                                                                     KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM
COLEMAN & DEMPSEY LLP      ARLENE L COLEMAN             TWO RAVINIA DRIVE STE                          ATLANTA        GA    30346    ACOLEMAN@COLEMAN‐DEMPSEY.COM
                                                        1250
PERDUE BRANDON FIELDER     EBONEY COBB                  500 E BORDER ST.,STE 640                       ARLINGTON      TX    76010    ECOBB@PBFCM.COM
COLLINS & MOTT LLP
BARCLAY DAMON LLP          KEVIN M NEWMAN               BARCLAY DAMON TOWER          125 EAST          SYRACUSE       NY    13202    KNEWMAN@BARCLAYDAMON.COM
                                                                                     JEFFERSON ST
BARCLAY DAMON LLP          SCOTT L FLEISCHER            1270 AVENUE OF THE                             NEW YORK       NY    10020    SFLEISCHER@BARCLAYDAMON.COM
                                                        AMERICAS STE 501
                                                     Case 20-12841-MFW                Doc 236        Filed 12/07/20         Page 3 of 5
                                                                                 Service List ‐ Via ECF and Email


Name1                        Name2                        Address1                     Address2         City           State Zip      Email


SAUL EWING ARNSTEIN & LEHR   MELISSA A MARTINEZ, ESQ      CENTRE SQUARE WEST        1500 MARKET         PHILADELPHIA   PA    19102‐   MELISSA.MARTINEZ@SAUL.COM
LLP                                                                                 ST.,38TH                                 2186
SAUL EWING ARNSTEIN & LEHR   MONIQUE B DISABATINO,ESQ     1201 NORTH MARKET ST.,STE P O BOX 1266        WILMINGTON     DE    19899    MONIQUE.DISABATINO@SAUL.COM
LLP                                                       2300
SIMON PROPERTY GROUP INC     RONALD M TUCKER,ESQ          225 WEST WASHINGTON ST                        INDIANAPOLIS   IN    46204    RTUCKER@SIMON.COM

MCCREARY VESELKA BRAGG &     TARA LEDAY,ESQ               P O BOX 1269                                  ROUND ROCK     TX    78680    TLEDAY@MVBALAW.COM
ALLEN PC
FROST BROWN TODD LLC         RONALD E GOLD;ERIN P         3300 GREAT AMERICAN      301 EAST             CINCINNATI     OH    45202    RGOLD@FBTLAW.COM;ESEVERINI@FBTLAW.COM;KHARDISO
                             SEVERINI;KENDAL HARDISON     TOWER                    FOURTH ST                                          N@FBTLAW.COM
BERGER SINGERMAN LLP         MCIHAEL J NILES, ESQ         313 NORTH MONROE ST.,STE                      TALLAHASSEE    FL    32301    MNILES@BERGERSINGERMAN.COM
                                                          301
BERGER SINGERMAN LLP         BRIAN G RICH,ESQ             313 NORTH MONROE ST.,STE                      TALLAHASSEE    FL    32301    BRICH@BERGERSINGERMAN.COM
                                                          301
WINSTON & STRAWN             GREGORY M GARTLAND           200 PARK AVENUE                               NEW YORK       NY    10166    GGARTLAND@WINSTON.COM

WINSTON & STRAWN LLP         CAREY D SCHREIBER            200 PARK AVENUE                               NEW YORK       NY    10166    CSCHREIBER@WINSTON.COM

SINGER & LEVICK PC           MICHELLE E SHRIRO,ESQ        16200 ADDISON RD.,STE 140                     ADDISON        TX    75001    MSHRIRO@SINGERLEVICK.COM

GREENBERG TRAURIG LLP        DENNIS A MELORO              1007 NORTH ORANGE            SUITE 1200       WILMINGTON     DE    19801    MELOROD@GTLAW.COM
                                                          STREET
GREENBERG TRAURIG LLP        NANCY A PETERMAN             77 WEST WACKER DRIVE         SUITE 3100       CHICAGO        IL    60601    PETERMANN@GTLAW.COM

GREENBERG TRAURIG LLP        ERIC HOWE                    77 WEST WACKER DRIVE         SUITE 3100       CHICAGO        IL    60601    HOWEE@GTLAW.COM

GREENBERG TRAURIG, LLP       NICHOLAS E BALLEN            77 WEST WACKER DRIVE         SUITE 3100       CHICAGO        IL    60601    BALLENN@GTLAW.COM

HOLLAND & KNIGHT             PHILLIP W NELSON;JOSHUA M    150 N RIVERSIDE PLAZA STE                     CHICAGO        IL    60606    PHILLIP.NELSON@HKLAW.COM;JOSHUA.SPENCER@HKLAW.C
                             SPENCER;ANASTASIA M          2700                                                                        OM;ANASTASIA.SOTIROPOULOS@HKLAW.COM
PACHULSKI STANG ZIEHL &      ATTN: BRADFORD SANDLER AND   919 N. MARKET STREET,                         WILMINGTON     DE    19801    BSANDLER@PSZJLAW.COM; CROBINSON@PSZJLAW.COM
JONES LLP                    COLIN ROBINSON               17TH FLOOR
                                                          Case 20-12841-MFW                  Doc 236            Filed 12/07/20            Page 4 of 5
                                                                                    Service List ‐ Via Email and First Class Mail



Name1                            Name2                     Name3      Address1                  Address2 City           State Zip     Email


SACKS TIERNEY PA                 RANDY NUSSBAUM;PHILIP                4250 N DRINKWATER                     SCOTTSDA AZ         85251 RANDY.NUSSBAUM@SACKSTIERNEY.COM;PHILIP.RUDD@SACKSTIERNEY.COM
                                 R RUDD                               BLVD,,4TH FLOOR                       LE

MARICOPA COUNTY ATTORNEY'S OFFICE PETER MUTHIG                        225 W MADISON ST                      PHOENIX AZ          85003 MUTHIGK@MCAO.MARICOPA.GOV

LINEBARGER GOGGAN BLAIR &        ELIZABETH WELLER                     2777 N STEMMONS                       DALLAS      TX      75207 DALLAS.BANKRUPTCY@PUBLICANS.COM; BETHW@PUBLICANS.COM
SAMPSON LLP                                                           FREEWAY STE 1000
HOGAN LOVELLS US LLP             ATTN: DAVID P. SIMONDS               1999 AVENUE OF THE        SUITE       LOS     CA          90067 DAVID.SIMONDS@HOGANLOVELLS.COM; CHRIS.BRYANT@HOGANLOVELLS.COM
                                 AND CHRISTOPHER R.                   STARS                     1400        ANGELES
                                 BRYANT
DELAWARE ATTORNEY GENERAL        BANKRUPTCY DEPT                      CARVEL STATE OFFICE       820 N       WILMING DE          19801 ATTORNEY.GENERAL@STATE.DE.US
                                                                      BLDG                      FRENCH      TON
                                                                                                ST 6TH FL
DELAWARE DIVISION OF REVENUE     CHRISTINA ROJAS                      CARVEL STATE OFFICE       820 N       WILMING DE          19801 CHRISTINA.ROJAS@DELAWARE.GOV
                                                                      BUILD 8TH FL              FRENCH      TON
                                                                                                ST
DELAWARE SECRETARY OF STATE      DIV OF CORPORATIONS                  PO BOX 898                            DOVER       DE      19903 DOSDOC_FTAX@STATE.DE.US
                                 FRANCHISE TAX
OFFICE OF THE US TRUSTEE         HANNAH MCCOLLUM                      844 KING ST              STE 2207 WILMING         DE      19801 HANNAH.MCCOLLUM@USDOJ.GOV
                                                                                                        TON
SECURITIES AND EXCHANGE          SEC OF THE TREASURY                  100 F ST NE                       WASHING         DC      20549 SECBANKRUPTCY@SEC.GOV
COMMISSION                       OFFICE OF GEN COUNSEL                                                  TON
SECURITIES AND EXCHANGE          PHIL OFC BANKRUPTCY                  ONE PENN CTR             1617 JFK PHILADEL        PA      19103 SECBANKRUPTCY@SEC.GOV
COMMISSION                       DEPT                                                          BLVD STE PHIA
                                                                                               520
US ATTORNEY FOR DELAWARE         CHARLES OBERLY ELLEN                 1313 NORTH MARKET ST              WILMING         DE      19801 USADE.ECFBANKRUPTCY@USDOJ.GOV
                                 SLIGHTS                                                                TON
GATOR FLOWER MOUND LLC           MARK SHANDLER                        7850 NW 146TH ST.,4TH             MIAMI           FL      33016 MSHANDLER@GATORINV.COM
                                                                      FLOOR                             LAKES
HULEN POINTE RETAIL LLC          BO AVERY                             4801 HARBOR DRIVE                 FLOWER          TX      75022 BO@TRIMARSH.COM
                                                                                                        MOUND
JASON BLANK                      JOSHUA EGGNATZ;           EGGNATZ    7450 GRIFFIN RD.,STE 230          DAVIE           FL      33314 JEGGNATZ@JUSTICEEARNED.COM
                                                           PASCUCCI
                                        Case 20-12841-MFW         Doc 236       Filed 12/07/20   Page 5 of 5
                                                           Service List ‐ Via First Class Mail

Name 1                       Name2                      Name3           Address1                 Address2      City            State Zip


GREYLION                     PERELLA WEINBERG           ELLEN           767 FIFTH AVENUE                       NEW YORK        NY    10153
                             PARTNERS LP                ROSENBERG
GREYLION                     LATHAM & WATKINS LLP       JOHAN (HANS)    200 CLARENDON STREET                   BOSTON          MA    2116
                                                        V. BRIGHAM

MANATEE COUNTY TAX           ATTN: MICHELLE LEESON,                     1001 3RD AVE WEST        SUITE 240     BRADENTON       FL    34205‐
COLLECTOR , KEN BURTON JR.   PARALEGAL, COLLECTIONS                                                                                  7863
                             SPECIALIST
YOUFIT HEALTH CLUBS, LLC     ATTN: PRESIDENT/CEO                        1350 E NEWPORT CENTER SUITE 110        DEERFIELD BEACH FL    33442
                                                                        DR
ARIZONA ATTORNEY                                                        PO BOX 6123           MD 7611          PHOENIX         AZ    85005‐
GENERAL'S OFFICE                                                                                                                     6123
DELAWARE SECRETARY OF        DIVISION OF CORPORATIONS                   401 FEDERAL ST STE 4                   DOVER           DE    19901
STATE
DELAWARE STATE TREASURY      BANKRUPTCY DEPT                            820 SILVER LAKE BLVD     STE 100       DOVER           DE    19904

FRANCHISE TAX BOARD        BANKRUPTCY SECTION                           PO BOX 2952                            SACRAMENTO      CA    95812‐
                           MSA340                                                                                                    2952
INTERNAL REVENUE SVC       CENTRALIZED INSOLVENCY                       PO BOX 7346                            PHILADELPHIA    PA    19101‐
                           OPERATION                                                                                                 7346
INTERNAL REVENUE SVC       CENTRALIZED INSOLVENCY                       2970 MARKET ST           MAIL STOP 5   PHILADELPHIA    PA    19104‐
                           OPERATION                                                             Q30 133                             5016
MICHIGAN DEPT OF TREASURY, LITIGATION LIAISON                           430 WEST ALLEGAN ST      2ND FL AUSTIN LANSING         MI    48922
TAX POL DIV                                                                                      BLDG
SECURITIES AND EXCHANGE    NY REG OFFICE BANKRUPTCY                     BROOKFIELD PL            200 VESEY ST NEW YORK         NY    10281‐
COMMISSION                 DEPT                                                                  STE 400                             1022
SOCIAL SECURITY            OFFICE OF THE GEN COUNSEL                    300 SPRING GDN ST                      PHILADELPHIA    PA    19123
ADMINISTRATION             REGION 3
US EPA REG 3               OFFICE OF REG COUNSEL                        1650 ARCH ST                           PHILADELPHIA    PA    19103
WESTWOOD PLAZA LLC         STEVEN LEONI                                 2020 WEST PENSACOLA                    TALLAHASSEE     FL    32304
                                                                        ST.,STE 285
